Case 1:11-cV-00691-LAK-.]CF Document 2141 Filed 01/07/19 Page 1 of 1

GIBSON DUNN Gibson, Dunn&CrutcherLLP

200 Park Avenue

New York, NY 10166-0193
Te[ 212.351.4000
www.gibsondunn.com

Andrea E_ Neuman

Direct: +1 212_351_3883
Fax: +1 212_351_5303
ANeuman@gibsondunn_com

January 7, 2019

VIA ECF FILING AND HAND DELIVERY

The Honorable Lewis A. Kaplan

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

NeW Yorl<, NY 10007-1312

Re: Chevron Corp. v. Donzl`,qer, et al.. No_ 11 Civ_ 0691 (LAK)
Dear Judge Kaplan:

lwrite as counsel of record for Plaintiff Chevron Corporation (“Chevron”) in the above-
referenced action to request permission to bring a computing device into the courtroom
during the hearing on January 8, 2019. lwill be addressing the subject of the hearing and
respectfully request permission to bring the following computing device and accessories into
your courtroom for the hearing:

0 1 iPad; and
¢ Necessary cabling for power.

We appreciate the Court’s consideration of this request.
Respectfully,
/s/ Andrea E. Neuman

AEN

cc: All Counsel of Record

Beijing ~ Brusse|s - Century City ~ Da||as ~ Denver - Dubai ~ Frankfurt ~ Hong Kong - Houston ~ London ~ Los Angeles ~ N|unich
New York ~ Orange County ~ Pa|o A|to ~ Paris ~ San Francisco ~ 850 Pau|o ' Singapore - Washington, D.C.

